 Case 1:19-cv-00374-RGA Document 19 Filed 07/24/19 Page 1 of 2 PageID #: 131



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ROCHE DIABETES CARE, INC.,

              Plaintiff,
       v.                                                     C. A. No. 19-cv-00374-RGA

                                                             JURY TRIAL DEMANDED
VALERITAS, INC. and VALERITAS
HOLDINGS, INC.,

              Defendants.


                                STIPULATION OF DISMISSAL

       The parties hereby agree, subject to the approval of the Court, that:

       1.     Pursuant to Fed. R. Civ. P. 41(a), all of the claims asserted by Roche Diabetes
              Care, Inc. in the above-captioned action are DISMISSED WITH PREJUDICE.

       2.     Pursuant to Fed. R. Civ. P. 41(a), all of the claims asserted by Valeritas, Inc. and
              Valeritas Holdings, Inc. in the above-captioned action are DISMISSED WITH
              PREJUDICE.

       3.     Each party shall bear its own fees, costs, and expenses.

       4.     No claims remain in the above-captioned action and this action may be closed.

Dated: July 24, 2019

 FISH & RICHARDSON P.C.                           MORGAN, LEWIS & BOCKIUS LLP

 /s/ Warren K. Mabey, Jr.                         /s/ Amy M. Dudash
 Warren K. Mabey, Jr. (DE #5775)                  Amy M. Dudash (DE # 5741)
 222 Delaware Avenue, 17th Floor                  The Nemours Building
 Wilmington, DE 19801                             1007 North Orange Street
 Telephone: (302) 652-5070                        Suite 501
 mabey@fr.com                                     Wilmington, DE 19801
                                                  Telephone: (302) 574-3000
 Thomas H. Reger II                               amy.dudash@morganlewis.com
 Texas Bar No. 24032992
 1717 Main Street, Suite 5000                     Attorneys for Defendants Valeritas, Inc. and
 Dallas, Texas 75201                              Valeritas Holdings, Inc.
 Telephone: (214) 747-5070
 reger@fr.com
Case 1:19-cv-00374-RGA Document 19 Filed 07/24/19 Page 2 of 2 PageID #: 132




Madelyn McCormick
California Bar No. 320063
12390 El Camino Real
San Diego, California 92130
Telephone: (858) 678-5070
mmccormick@fr.com

Attorneys for Roche Diabetes Care, Inc.



      IT IS SO ORDERED this ____ day of ___________, 2019.


                                          ______________________________
                                          United States District Judge
